WICKERSHAM, District Judge.
The demurrer will be sustained as to Doring. The complaint is insufficient, in that it does not show that Doring ever parted with any of his title to the Daisy claim under the original option to do so. The option is not set out, nor is the substance thereof stated so that the court can ascertain its terms. There is nothing in the complaint to show that McQuade, McBride, and their original associates ever obtained a title from Doring. So far as the complaint shows, Doring has never parted with his original interest.
The demurrer will be sustained as to Nugent, Freeze, and Calkins, and any other defendants situated as they are, for the reason that the complaint does not show under whom these defendants claim, or that they have any connection with the McQuade option. The complaint is indefinite, and gives no clear idea of the.facts concerning the connection of Doring with these people at a date subsequent to the option. It would seem that Doring and the McQuade associates became interested together in the claim, but the complaint does not state how, nor does it show in any particular what the interest of the plaintiff and his original associates is in this property. It does not state facts sufficient to constitute a cause of action against either Doring, Calkins, Freeze, or Nugent. It fails to show in any particular that the title ever passed from Doring to McQuade or any of his original associates, and it does not show the interest of Calkins, Freeze, and Nugent,
The demurrer will be sustained as stated, with leave to amend the complaint, if desired.